PER CURIAM
Petitioner seeks review of an order of the Board of Parole setting his parole release date. He contends that the Board’s finding of aggravation under factor L, because he consumed alcohol and then drove an automobile, is error, because both of those factors are elements of driving while under the influence of alcohol, the crime for which he is incarcerated.
After the petition for judicial review was filed, the Board withdrew its order and issued one that eliminated a finding of aggravation under factor L. Although petitioner filed an amended petition for judicial review, he advised the court that he relied on his original brief.
Because the final order before us does not find aggravation under factor L, the issue raised by petitioner is moot.
Petition for judicial review dismissed.